Title: To George Washington from Lieutenant Colonel Richard Campbell, 16 March 1780
From: Campbell, Richard
To: Washington, George


          
            May Please Your Excellency
            Pittsburgh March the 16th 1780
          
          I take the Liberty to Inform you the Strength & Circumstance Of the 9th Virga Reigt in the Western Department as I now Command in the Absence of Col. John Gibson.
          The Strength of the Reigement at this Time is not More than Two Hundred men for within this Fifteen days I have discharged a Hundred men that was Entitled to their Discharges & Onley Enlisted for three years & their Times being Exp[i]red that they Engaged for.
          But the Remainder of the Reigt is for During the War, but I Can assure your Excellency from the Depreation Of the Money & the Encouriagement of Settelling the Kentucky Lands that it is impossible to Recruit our Reigement In this Cuntery, Therefore i Should wish to have the Reigemt from this quarter if your Excellency Thought Proper, for Reasons if We are Continued in this Department it will not be in Our Powers to Recruit any Part of our Reigt & there are Several Gentlemen in the Reigt that would wish to have it in their Powers to make Themselves Acquainted with Millitary Decepline, & the Rules of the Armey which is not in their Powers when they are Kept in The Woods & Stationed at Differant Posts.
          I Can Assure your Excellency that I think it would Be for the Good of the Reigt & the Service to have them Removed from here, for the Reigt have been Raised in this Countery & thus have So many Acquaintances & the Opening for Setteling the New Cuntery that they are Constantly Deserting.
          But as Colonl John Gibson Commands the Reigt and his Connections

in this Country i make no do[u]bt but he would wish the Reigt Continnued in this Department, But I Can assure your Excellency it is the wish of the Officers to be Releaved if it would meet with Your Approbation.
          If your Excellency thinks Proper to Con[t]inue the Reigt in this Department, I will thank your Excellency for leave to Join Some Other Coare for the Ensuing Campeign Or Some Other Command as The Reigt is but Small & a Sufficient Number of Officers To the Reigiment & Two Field Officers Besides myself, when I Stept forth in the Armey it was my determination to Render my Cuntery Ever[y] Service, In my Power & wish to be allways where i Could take an Active Part, & as there has Been Officers Ordered from Differant Reigts To Command Troops to the Southward, I Should be Glad to meet with the Same Indulgance if Your Excellency Thought Proper I am Sensible Your Excellency is not Unacquainted with my Charrector While with the Meine Armey therefore I Will not Trouble you Any Further & hope to Receive Your Excellencyes Answer. I Have the Honr to be Your Most Obedient & Hble servant
          
            Richard Campbell Lt Colol 9th Virga Reigemt
          
        